                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

     In re:
     MATTHEW B. SALVATORE,
            Debtor                                          No. 3:18-cv-1429 (SRU)

                                                            On appeal from
     MICHELE SALVATORE                                      United States Bankruptcy Court,
          Plaintiff,                                        District of Connecticut
                                                            at Bridgeport
          v.
                                                            Bankruptcy No. 15-50724
     MATTHEW B. SALVATORE,                                  Advs. Proc. No. 17-05024
         Defendant.

                     RULING ON MOTION FOR LEAVE TO APPEAL
                       FROM BANKRUPTCY COURT DECISION

        Matthew Salvatore, a party to an adversarial proceeding in the bankruptcy court for this

district, seeks leave to appeal that court’s denial of his motion for summary judgment. For the

reasons set forth below, his motion for leave to appeal is denied.


I.      Background

        Mr. Salvatore is engaged in an adversarial proceeding in the Bankruptcy Court regarding

the dischargeability of potential civil claims made against him by his ex-wife, Michele Salvatore.

Mr. Salvatore alleges that Mrs. Salvatore received notice of his Chapter 7 Bankruptcy

Proceedings, as she was a “potential claimant” due to his child support and alimony obligations.

Mot. for Leave to Appeal, Doc. No. 2 at 1. On Mrs. Salvatore’s motion, the bankruptcy court

(Manning, C.J.) re-opened the bankruptcy proceeding and relieved her from the automatic stay.

Id. Mr. Salvatore filed a Motion to Dismiss the Adversary Proceeding, which was granted in

part and denied in part. Id. at 2. Mr. Salvatore moved for summary judgment on August 7,

2018, arguing that the adversary proceeding was not timely filed. Id. The court denied the
motion because there was a “genuine issue of material fact … as to whether notice of the filing

of [Mr. Salvatore]’s bankruptcy case was given to [Mrs. Salvatore].” Adv. Proc. 17-05024, Doc.

No. 31. Mr. Salvatore filed his Notice of Appeal on August 20, 2018. Id. at Doc. No. 35. The

following day, he filed the instant Motion for Leave to Appeal (Doc. No. 2) in which he alleges

that he was entitled to summary judgment because Mrs. Salvatore did not rebut the presumption

that notice was provided to her and, therefore, her filing of the adversary proceeding complaint

was untimely. Mot. for Leave to Appeal, Doc. No. 2.


II.    Discussion

       The district courts have jurisdiction to hear appeals from “final judgments, orders and

decrees” as well as appeals “from other interlocutory orders and decrees” of the bankruptcy

court. 28 U.S.C. § 158(a), (c). Generally, “the denial of a motion for summary judgment is not

immediately appealable because such a decision is not a final judgment” and is thus treated as an

interlocutory order. O’Bert v. Vargo, 331 F.3d 29, 38 (2d Cir. 2003); see also Traversa v.

Education Credit Management Corp., 386 B.R. 386, 388 (D. Conn. 2008). “In determining

whether to grant leave to appeal an interlocutory order from the bankruptcy court, the Court will

apply the standard set forth in 28 U.S.C. § 1292(b), which is the standard used by the court of

appeals to determine whether to entertain interlocutory appeals from district courts.” Traversa,

386 B.R. at 388; see also Weiner’s Inc. v. T.G. & Y. Stores Co., 191 B.R. 30, 31 (S.D.N.Y.

1996); In re Orlan, 138 B.R. 374, 377 (E.D.N.Y. 1992). “Section 1292(b) permits appeal of

interlocutory orders where the order in question ‘involves a controlling question of law as to

which there is substantial ground for difference of opinion and … an immediate appeal from the

order may materially advance the ultimate termination of the litigation.’” Traversa, 386 B.R. at

389 (quoting 28 U.S.C. § 1292(b)). “A district court is authorized to certify an interlocutory


                                                 2
order for appeal when it is of the opinion that such order involves:” (1) “a controlling question of

law”; (2) “as to which there is a substantial ground for difference of opinion”; and (3) “that an

immediate appeal from the order may materially advance the ultimate termination of the

litigation.” Buckskin Realty Inc. v. Greenberg, 552 B.R. 40, 44 (E.D.N.Y. 2016) (internal

quotation marks omitted). District Courts have “unfettered discretion to deny certification of an

order for interlocutory appeal even when a party has demonstrated that the criteria of [section]

1292(b) are met.” Id.

       The first prong of the test is satisfied “if reversal of the [bankruptcy] court’s order would

terminate the action …. The question of law must be a pure question that does not require resort

to the case docket for study.” Id. (internal citations and quotation marks omitted). The second

prong of the test is satisfied “if there is a genuine doubt as to whether the bankruptcy court

applied the correct legal standard …. [M]erely claiming that the bankruptcy court’s decision was

incorrect is insufficient to establish substantial ground for difference of opinion.” Id. (internal

quotation marks omitted). Lastly, the third prong of the test “is satisfied when the appeal

promises to advance the time for trial or to shorten the time required for trial.” Id. (internal

quotation marks omitted).

       The bankruptcy court denied Mr. Salvatore’s motion for summary judgment on the basis

that there was a “genuine issue of material fact … as to whether notice of the filing of [Mr.

Salvatore]’s bankruptcy case was given to [Mrs. Salvatore].” Adv. Proc. 17-05024, Doc. No. 31.

Mr. Salvatore alleges that the bankruptcy court denied his summary judgment motion “despite

the fact that [he] provided evidence that notice was sent which creates a strong presumption

under the law that it was received.” Mot. for Leave to Appeal, Doc. No. 2 at 3 (citing In re:

Jeffrey Greenberg, 526 B.R. 101 (E.D.N.Y. 2015); In re: AMR Corporation, 2016 WL 1068955



                                                  3
(S.D.N.Y. 2016)). Mr. Salvatore contends that it was error for the bankruptcy court to credit

Mrs. Salvatore’s claims that she did not receive notice of the bankruptcy proceeding because she

“did not provide proof that notice was not sent.” Id. at 3.

       Although Mr. Salvatore styles his argument as one based in law, he is really

“quarrel[ling] with the state of the factual record below, and not with any question of law” in

contesting the propriety of the denial of summary judgment. Traversa, 386 B.R. at 389. The

question whether a presumption of notice was adequately rebutted is a question of fact and does

not present a controlling question of law for this court on review. Mr. Salvatore’s “putative

appeal is an invitation for interlocutory review of whether the facts before the bankruptcy court

were sufficient to grant summary judgment in his favor.” Id. Without a controlling question of

law giving rise to a substantial ground for difference of opinion, “an appeal of the bankruptcy

court’s denial of summary judgment is inappropriate under [section] 1292(b)”, id., and will,

therefore, be denied.


III.   Conclusion

       For the reasons set forth above, Mr. Salvatore’s Motion for Leave to Appeal (Doc. No. 2)

is denied. The clerk is directed to close this case.

       So ordered.

Dated at Bridgeport, Connecticut, this 20th day of March 2019.


                                                              /s/ STEFAN R. UNDERHILL
                                                              Stefan R. Underhill
                                                              United States District Judge




                                                  4
